         Case 3:20-cv-00687-RDM Document 22 Filed 04/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ROY WILMOTH, JR., et al.,

        Plaintiffs,

        v.                                          Case No. 1:19-cv-03556

 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and
 Human Services,

        Defendant.



                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGEMENT


       Pursuant to FED. R. CIV. P. 56 and LCvR 56(h)(2), (n), Plaintiffs, Medicare beneficiaries

Roy Wilmoth, Jr., Maureen Piekanski, and Edwin R. Banks (collectively, “Plaintiffs”) respectfully

submit this motion for summary judgment in this administrative appeal of three adverse Medicare

coverage decisions with respect to a critical treatment for brain cancer.

       As set forth in the accompanying memorandum, Plaintiffs are entitled to judgment as a

matter of law because (1) Defendant, the Secretary, is barred by collateral estoppel from re-

litigating the issue after several prior decisions and (2) the Secretary’s coverage decisions are

arbitrary and capricious

       WHEREFORE, Plaintiffs respectfully request an order granting summary judgment and

directing the Secretary to provide coverage for the claims at issue in Appeal No. 1-8363484331

(for Mr. Wilmoth), Appeal No. 1-8071086400 (for Mrs. Piekanski), and Appeal No. 1-

8136495060 (for Mr. Banks).
        Case 3:20-cv-00687-RDM Document 22 Filed 04/24/20 Page 2 of 2




Dated: November 26, 2019                  Respectfully submitted,


                                          /s/Daniel Z. Herbst
                                          Daniel Z. Herbst (Bar No. 501161)
                                          Mark D. Quist (Bar No. 1552500)
                                          REED SMITH LLP
                                          1301 K Street, NW
                                          Suite 100-East Tower
                                          Washington, DC 20005
                                          (202) 414-9232
                                          (202) 414-9184
                                          dherbst@reedsmith.com
                                          mquist@reedsmith.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino (Pro Hac Vice Motion
                                          forthcoming)
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      2
